DETAILED ACTION
Allowable Subject Matter
Claims 1-3 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, JP6317511 (Yamakawa ‘511), disclose an X-ray tomosynthesis apparatus comprising: 
an X-ray generator that irradiates a subject with an X-ray (1); 
an X-ray detector that detects an image obtained by projecting the X-ray transmitting through the subject onto a two-dimensional (2D) plane to obtain 2D measurement projection data (2); 
a mechanism unit that relatively moves at least one of the X-ray generator and the X-ray detector with respect to the subject and irradiates the subjects with X-rays from a plurality of different projection angles (Fig. 1, source 1 is moved from first position to second position in direction of arrow); 
a high absorber processing unit (136) that extracts each high absorber region of an X-ray included in the 2D measurement projection data for each of the plurality of projection angles and converts a data value of the high absorber region [0011]; and 
an image reconstruction unit (137) that reconstructs a tomosynthesis image based on a plurality of pieces of 2D measurement projection data processed by the high absorber processing unit (136), wherein the high absorber processing unit (136) includes a shift processing unit and a three-dimensional (3D) region extraction unit (151), the shift processing unit shifts the 2D measurement projection data in the 2D plane thereof so that when pieces of the 2D measurement projection data for each of the plurality of projection angles are arranged in a projection angle direction, a part or all of a range of the high absorber region included in the 2D measurement projection data overlaps at least a range of the high absorber region included in 2D measurement projection data at an adjacent projection angle in an in-plane direction of the 2D plane [0020], the 3D region extraction unit arranges the 2D measurement projection data for each of the plurality of projection angles shifted by the shift processing unit in the projection angle direction to obtain 3D measurement projection data, performs a region expansion process on the 3D measurement projection data from a preset first start point to obtain a 3D region satisfying a predetermined condition, and obtains a region occupied by the 3D region in the 2D measurement projection data [0020].
The prior art of record fail to teach the details of wherein after the 2D region extraction unit performs the region expansion process on the 2D measurement projection data, the shift processing unit shifts the 2D measurement projection data in a reverse direction to cancel out a shift amount of shifting the 2D measurement projection data.  Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2, 3 and 6-10 are allowed by virtue of their dependence.
Regarding claim 11, Yamakawa ’51, disclose an image processing apparatus for receiving and processing 2D measurement projection data for each of a plurality of projection angles, the image processing apparatus comprising: 
a high absorber processing unit (136) that extracts each high absorber region of an X-ray included in a plurality of pieces of the 2D measurement projection data and converts a data value of the high absorber region [0011]; and 
an image reconstruction unit (137) that reconstructs a tomosynthesis image based on a plurality of pieces of 2D measurement projection data processed by the high absorber processing unit (136), wherein the high absorber processing unit (136) includes a shift processing unit and a three-dimensional (3D) region extraction unit (151), the shift processing unit shifts the 2D measurement projection data in the 2D plane thereof so that when pieces of the 2D measurement projection data for each of the plurality of projection angles are arranged in a projection angle direction, a part or all of a range of the high absorber region included in the 2D measurement projection data overlaps at least a range of the high absorber region included in 2D measurement projection data at an adjacent projection angle in an in-plane direction of the 2D plane [0020], the 3D region extraction unit arranges the 2D measurement projection data for each of the plurality of projection angles shifted by the shift processing unit in the projection angle direction to obtain 3D measurement projection data, performs a region expansion process on the 3D measurement projection data from a preset first start point to obtain a 3D region satisfying a predetermined condition, and obtains a region occupied by the 3D region in the 2D measurement projection data [0020].
The prior art of record fail to teach the details of wherein after the 2D region extraction unit performs the region expansion process on the 2D measurement projection data, the shift processing unit shifts the 2D measurement projection data in a reverse direction to cancel out a shift amount of shifting the 2D measurement projection data.  Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2, 3 and 6-10 are allowed by virtue of their dependence.
Regarding claim 12, the best prior art, Yamakawa ‘511, disclose a program for causing a computer to function as high absorber processing means (136) that extracts each high absorber region of an X-ray included in a plurality of pieces of 2D measurement projection data and converts a data value of the high absorber region, wherein the high absorber processing means includes means that shifts the 2D measurement projection data in a 2D plane so that when pieces of the 2D measurement projection data for each of the plurality of projection angles are arranged in a projection angle direction, a part or all of a range of the high absorber region included in the 2D measurement projection data overlaps at least a range of the high absorber region included in 2D measurement projection data at an adjacent projection angle in an in-plane direction of the 2D plane, and means that arranges the 2D measurement projection data for each of the plurality of projection angles shifted by the shift processing means in the projection angle direction to obtain 3D measurement projection data, performs a region expansion process on the 3D measurement projection data from a preset first start point to obtain a 3D region satisfying a predetermined condition, and obtains a region occupied by the 3D region in the 2D measurement projection data [0020].
The prior art of record fail to teach the details of wherein after the 2D region extraction unit performs the region expansion process on the 2D measurement projection data, the shift processing unit shifts the 2D measurement projection data in a reverse direction to cancel out a shift amount of shifting the 2D measurement projection data.  Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2, 3 and 6-10 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884